Citation Nr: 1449533	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from October 1997 to January 1999.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These issues were remanded in September 2013.

In a June 2014 rating decision, the RO granted entitlement to service connection for hearing loss, left ear, assigning a noncompensable rating, effective October 15, 2008.  The grant of service connection for hearing loss, left ear, constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  Hearing loss of the right ear is not shown for VA disability purposes.

2.  The weight of the evidence is against a finding that tinnitus was manifested during the Veteran's period of active service or is otherwise the result of a disease or injury during active service. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in October 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's enlistment examination and report of medical history and service personnel records are of record; however, there are no other service treatment records or examinations on file.  The RO determined that such records are unavailable.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Otherwise, the Board finds that all necessary development has been accomplished, to include substantial compliance with the Board remand (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)), and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The remand was for the purpose of obtaining a VA examination and opinion.  The Veteran was afforded a VA examination in October 2013 and another opinion was proffered in June 2014 which will be discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file otherwise contains the Veteran's post-service private audiological and surgical treatment records, and lay statements of the Veteran.  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the hearing loss and tinnitus claims.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to these claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran contends that he has current hearing loss, right ear, and tinnitus as the result of being exposed to the loud noise of mortar rounds during training exercises while serving as a mortarman in the Army.  The Veteran's DD Form 214 lists his primary specialty as indirect fire infantryman, and exposure to loud noise during training exercises is consistent with the circumstances and conditions of his service; therefore, the Board finds the Veteran's account of military noise exposure credible.

Hearing loss, right ear

The Board notes that service connection was established for hearing loss, left ear, based on a determination that it preexisted service and was aggravated by service.  

On a September 1997 Report of Medical History completed for enlistment purposes, the Veteran reported that he had tubes in his ear when he was 5 years old.  

In September 1997, the Veteran underwent audiometric testing for enlistment purposes and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
50
35
50
60
LEFT
30
15
20
35
30

He underwent audiometric testing a second time and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
5
10
15
LEFT
30
15
15
30
30

Thus, although initial testing showed hearing loss in both ears, subsequent testing only showed hearing loss in the left ear.  As previously noted, there are no other service treatment records nor a separation examination.  

On private audiometric testing in November 2001, the examiner stated that hearing was within normal limits in the right ear, with a slight conductive component.  Speech discrimination score was 88 percent.  

On private audiometric testing in January 2002, the examiner assessed hearing as borderline normal right ear hearing with a speech discrimination score of 100 percent.

A January 2002 private evaluation reflects that the Veteran has a long history of ear problems which began when he was a child.

On private audiometric testing in October 2004, the examiner assessed his hearing as essentially normal in the right ear with a speech discrimination score of 100 percent.

On private audiometric testing in February 2005, the examiner assessed his hearing as within normal limits in the right ear with a speech discrimination score of 100 percent.

While acknowledging that the specific private puretone results are in graph form rather than numerical form, as detailed above, the examiners assessed the Veteran's hearing in the right ear as normal.  

The Veteran underwent surgery in February 2005.  The diagnoses were chronic suppurative otitis media left ear; central perforation, left tympanic membrane; eustachian tube dysfunction, right ear; and, adhesive middle ear disease right ear.  

Another surgery was performed in March 2007.  The diagnoses were adhesive middle ear disease; chronic serous otitis media bilaterally; chronic eustachian tube dysfunction bilaterally; and, conductive hearing loss left AF.  


In October 2013, the Veteran underwent audiometric testing and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
40
45
40
45
40

Speech recognition was 96 percent in both ears.  

As detailed above, service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As noted, while the initial entrance audiogram showed hearing loss in the right ear, subsequent testing showed no right ear hearing loss.  Since then hearing loss, right ear, has not been shown.  Specifically, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz are 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater.  With regard to the speech recognition scores, they have all been over 94 percent, other than one score in November 2001 which showed a score of 88 percent.  The Board finds, however, that this score constitutes an anomaly which is inconsistent with the other findings of record.  Otherwise, the speech recognition scores are not less than 94 percent.  Consequently, in this case, the Veteran's hearing, right ear, is within normal limits for VA purposes.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In other words, in the absence of proof of present disability, in this case impaired hearing in the right ear per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the right ear as defined by § 3.385.  As there is no probative evidence of a hearing loss disability in the right ear, as defined by the applicable regulation, the claim of service connection for hearing loss, right ear, must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to his noise exposure experienced during service.  While the Board finds these assertions credible, the fact remains that he does not have a disability of the right ear for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for hearing loss, right ear, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Tinnitus

The record establishes that the Veteran had noise exposure in service and has current hearing loss, left ear, and tinnitus.  The outcome of the appeal turns on whether his tinnitus is related to the noise exposure or other disease or injury in service. 

The entrance examination does not reflect any complaints of tinnitus.

Post-service private treatment records reflect multiple diagnoses related to the ears, but do not reflect a diagnosis or complaints of tinnitus.

The Veteran reported to the October 2013 VA examiner that he has bilateral, intermittent tinnitus, with an onset following the military.  He reported that it occurred a few times a week.

The October 2013 VA examiner noted that although the Veteran contends that his tinnitus is secondary to in-service noise exposure the medical evidence did not  relate his ear condition to noise.  The examiner noted that the private medical evidence showed treatment for complaints of whistling and popping in the ears secondary to ear disease.  The examiner stated that there was no record of treatment or diagnosis of tinnitus secondary to noise exposure to include inservice noise exposure.  The evidence does not show that the ear disease was incurred in or caused by his military service.  

This opinion is supported by no evidence of hearing loss and tinnitus in the military, normal hearing in the right ear and a conductive hearing loss in the left ear following the military in 2001, history of middle ear disease prior to (per tubes as a child) and following the military, and medical evidence showing his current hearing loss is a result of ear disease, not military noise exposure.  The examiner opined that his tinnitus is most likely related to his middle ear disease.

The June 2014 examiner reviewed the Virtual folder noting that the September 1997 enlistment examination was silent for a clinical reference to tinnitus despite a temporary threshold shift in the audiometry examination.  Thus, the examiner opined that it is less likely than not that the Veteran entered service with tinnitus.  

The examiner noted that in December 1998 the Veteran applied for a hardship discharge; tinnitus was not listed as a cause for his hardship discharge.

The examiner noted that an October 2004 audiometric test was silent for a chief complaint or clinical reference to tinnitus.  Therefore, it was less likely than not that his claimed hearing condition, to include tinnitus, incurred, was caused by or aggravated by his time in military service.  The March 2007 record was silent for a chief complaint or clinical reference to tinnitus.  

The June 2014 examiner opined that it is less likely than not that the Veteran entered service with tinnitus because of the lack of medical-based, clinical evidence to support the Veteran's claimed tinnitus.  In the alternative, it would be mere speculation to assume a hearing condition, to include tinnitus, on separation or over the presumptive period because of a lack of medical-based, clinical evidence.  Furthermore, the 2004 and 2007 non-VA medical information was silent for a complaint of tinnitus.  Therefore, the examiner opined that it is less likely than not that the Veteran's claimed tinnitus incurred, was caused by, pre-existed or was aggravated by his time in military service.  

Thus, while it is clear that the Veteran currently experiences tinnitus, the probative medical evidence, specifically VA opinions by medical examiners, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, are entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's direct service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  Finally, the opinion is consistent with the Veteran's own reports of an onset following active service.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to say that tinnitus demonstrated years after service is due to his in-service noise exposure.  His opinions in this regard are not competent.  

The VA examiners' opinions are the most probative evidence.  As the most probative evidence is against the claim, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for hearing loss, right ear, is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


